Melvin Mayfield, Judge, dissenting. I cannot agree to affirm this case because I think the order appealed from may be moot. The order was entered July 26, 1995, and the final paragraph states: “Jurisdiction is continued with review hearing set for September 25, 1995 at 1:30 p.m.” The order also states that “the goal of this case shall be reunification and the case plan developed by DHS is approved.” Thus, here we are in December of 1996 affirming an order which, from its last paragraph, we know may now be moot. In Gullick v. Arkansas Dept. of Human Services 326 Ark. 475, 931 S.W.2d 786 (1996), a case somewhat like this one, the dissenting opinion raises the question of whether the order appealed from is a final order. We can wait for legislative action as suggested in Gullick or can do something now. I would issue a writ of certiorari for the trial court to send to this court any order entered in this case since July 26, 1995. I would then, depending on what has happened since, decide what to do about this case. I dissent from the affirmance of this case.